Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1 and dependent claims thereof, cited prior art Lee (US 20160019827) in view of Li (US 20190050617) discloses touch device comprising plurality of touch electrodes with touch circuits connected to supply load-free driving signal in general (see Lee paragraphs 84-94, 99-130, Li, paragraphs 49-51 61-75). However, none of cited prior arts disclose as a whole the particular arrangement of: wherein each or the plurality of touch circuit includes: an amplifier including a positive input terminal supplied with a predetermined voltage, a negative input terminal electrically connected to a corresponding touch line, and an output terminal electrically connected to the corresponding touch line; a first switch and a first capacitor that are disposed between the negative input terminal and the output terminal of the amplifier; and a second capacitor connected in parallel to the first capacitor, and wherein the first switch and the first capacitor are connected in series to each other, and the second capacitor is configured to store a voltage between the output terminal of the amplifier and the positive input terminal of the amplifier.
claim 8 and dependent claims thereof, cited prior art Li (US 20190050617) discloses touch device comprising a comparator and storage unit in general (paragraphs 49-51, 61-75). However, none of cited prior arts disclose as a whole the particular arrangement of: a switch unit configured to correct the input voltage based on the offset voltage stored in the storage unit, wherein the comparator includes: an amplifier including a positive input terminal supplied with a predetermined voltage, a negative input terminal electrically connected to a corresponding touch line, and an output terminal electrically connected to the corresponding touch line; and a first switch and a first capacitor that are disposed between the negative input terminal and the output terminal of the amplifier, and wherein the first switch and the first capacitor are connected in series to each other.
Regarding independent claim 14 and dependent claims thereof, cited prior art Li (US 20190050617) discloses a method of driving a touch display device including a plurality of touch circuits that are connected to a plurality of touch lines, with sensing and storing of offset voltage to correct charged voltages on touch electrodes in general (Lee paragraphs 84-94, 99-130, Li, paragraphs 49-51 61-75). However, none of cited prior arts disclose as a whole the particular arrangement of: where each of the plurality of touch circuits includes: a switch unit that correct the input voltage based on the offset voltage stored in the storage unit, wherein the comparator includes: an amplifier including a positive input terminal supplied with a predetermined voltage, a negative input terminal electrically connected to a corresponding touch line, and an output terminal electrically connected to the corresponding touch line; and a first switch and a first capacitor that are disposed between the negative input terminal and the output terminal of the amplifier, and wherein the first switch and the first capacitor are connected in series to each other..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PEIJIE SHEN/Examiner, Art Unit 2694     


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694